OPINION OF THE COURT Except as to Part 11(A)(1)(c)
SEITZ, Circuit Judge.
Gulfstream III Associates, Inc. (“plaintiff’), instituted this antitrust action against seven manufacturers of business jet aircraft. It charged a horizontal price-fixing conspiracy among these manufacturers to fix, raise and stabilize the prices of new business jets in the United States, including those plaintiff agreed to purchase.
Six of the manufacturers settled. The seventh, Cessna Aircraft Company (“defendant”) resisted the three claims asserted against it. The district court granted summary judgment to defendant on two of the three claims arising out of agreements to purchase aircraft. One of these claims, that of Gulfstream IV Associates, Inc., was abandoned on appeal. The judgments of the district court on plaintiffs two claims form the bases for these appeals. In resolving these issues, with one exception later addressed, neither party raises any objection to the fact that the district court decided all issues on a paper record.
I. BACKGROUND
Plaintiffs first claim against defendant arose out of an agreement made on March 25,1983, under which plaintiff agreed to purchase a Gulfstream Model IV aircraft (“GIV”) from a settling codefendant, Gulfstream Aerospace Corporation (“GAC”), for $13,470,-000. Subsequently, plaintiff settled its antitrust claims against GAC. Under the terms of the settlement with GAC, plaintiff transferred all of its rights in the G-IV Purchase Agreement back to GAC. The district court granted summary judgment for defendant after concluding that “plaintiff[ ] could have suffered no overcharge or consequential damages on a contract which was canceled.” (J.A at 35).
Plaintiffs second claim against defendant arose out of an agreement made in September 1981, under which plaintiff agreed to purchase a Gulfstream Model III aircraft (“G — III”) from GAC for $9,975,000, subject to a price escalation clause. After the district court denied defendant’s motion for summary judgment on the second claim, the claim went to trial and the jury returned a verdict for plaintiff which, when trebled, amounted to $2,992,500.
Thereafter, defendant moved for a judgment dismissing the second claim or, in the alternative, for a declaration that plaintiff was entitled to no damages. The district court found that plaintiff had received from pretrial settlements with codefendants an aggregate sum greater than treble the amount awarded by the jury in this action. As a result, although it did not dismiss the complaint, it reduced the verdict to zero and entered final judgment for defendant. However, it subsequently granted plaintiff attorneys’ fees.
Despite the fact that defendant was the beneficiary of the judgment on the second claim, it filed a notice of appeal from the judgment except to the extent it ordered that plaintiff was entitled to no damages (No. 91-5932). The appeal asserts that its pretrial motion for summary judgment should have been granted. Thus, its appeal is taken to negate the jury verdict and the possible collateral consequence flowing therefrom, viz., the allowance of attorneys’ fees. Thereafter, plaintiff filed an appeal attacking the final judgment of the district court as well as the denial of its motion to amend the judgment (No. 91-5965).
Both sides later appealed the award of attorneys’ fees (No. 92-5263 and No. 92-5273). Those appeals are decided in a separate opinion filed this day.
The district court had jurisdiction over this action under the federal antitrust laws pursuant to 28 U.S.C. § 1337(a) and 15 U.S.C. § 15(a). This court has jurisdiction over the appeals from the final judgment of the district court pursuant to 28 U.S.C. § 1291.
*429II. DISCUSSION
A. Defendant’s Appeal
We turn first to defendant’s limited appeal of the judgment in its favor on the second claim. We do so because the attacks on plaintiffs standing, if cognizable and meritorious, would result in a determination that defendant should have been granted pretrial judgment, thus vitiating the jury’s verdict for plaintiff.
Plaintiff does not assert that defendant lacks standing to appeal the judgment because it was entered in defendant’s favor. In any event, we conclude that defendant has such standing because it “retains a stake in the appeal satisfying the requirements of Art. III,” viz., the allowance of attorneys’ fees. Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 334, 100 S.Ct. 1166, 1172, 63 L.Ed.2d 427 (1980). We turn then to defendant’s appeal mindful that these threshold issues were decided against defendant pretrial by the district court.

1. Plaintiffs Antitrust Standing

We understand defendant’s appeal on these standing-related issues to be limited to the district court’s denial of defendant’s motion for summary judgment. Our standard of review is plenary. See Schafer v. Board of Pub. Educ. of Sch. Dist. of Pittsburgh, Pa., 903 F.2d 243, 246 (3d Cir.1990) (“Our review of the district court’s order ... denying appellant’s summary judgment motion is plenary.”).
Before addressing defendant’s specific attacks on plaintiffs standing, some exposition of the law of antitrust standing is in order. “[T]he focus of the doctrine of ‘antitrust standing’ is somewhat different from that of standing as a constitutional doctrine. Harm to the antitrust plaintiff is sufficient to satisfy the constitutional standing requirement of injury in fact, but the court must make a further determination whether the plaintiff is a proper party to bring a private antitrust action.” Associated Gen. Contractors v. California State Council of Carpenters, 459 U.S. 519, 535 n. 31, 103 S.Ct. 897, 907 n. 31, 74 L.Ed.2d 723 (1983) (emphasis added). Whether a plaintiff is the “proper party” involves considerations of “doctrines such as foreseeability and proximate cause, directness of injury, certainty of damages and privity of contract.” Id. at 532-33, 103 S.Ct. at 905 (footnotes omitted).
In Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977), the Supreme Court set forth a two-part test for antitrust standing that has recently been applied by our court. See International Raw Materials, Ltd. v. Stauffer Chem. Co., 978 F.2d 1318, 1327-28 (3d Cir.1992). To establish antitrust standing a plaintiff must show both: 1) harm of the type the antitrust laws were intended to prevent; and 2) an injury to the plaintiff which flows from that which makes defendant’s acts unlawful. Id.
Based on the pretrial record, the first requirement is easily satisfied. The “decreased competition” in the business jet market is “the type of harm targeted by the antitrust laws.” Id. at 1328. The second requirement is generally met if the plaintiff is a “competitor [ ]or a consumer in the relevant market.” Id. Alternatively, this requirement is fulfilled if there exists a “significant causal connection” such that the harm to the plaintiff can be said to be “inextricably intertwined” with the antitrust conspiracy. Id. (quoting Blue Shield v. McCready, 457 U.S. 465, 484, 102 S.Ct. 2540, 2551, 73 L.Ed.2d 149 (1982)).
As to the second requirement, plaintiff was either a consumer or a competitor, or both, in the relevant market.1 In addition, the harm to plaintiff through lost profits (or increased losses) on the G-III Purchase Agreement was inextricably intertwined with the horizontal price fixing conspiracy. Thus, unless certain other issues raised by defendant negate plaintiffs standing, defendant was not *430entitled to summary judgment based on lack of standing. We turn to those issues.
a. Proximate Causation
Antitrust standing requires proximate causation between defendant’s conduct and the injury to plaintiff. See Associated Gen. Contractors, 459 U.S. at 535-37, 103 S.Ct. at 907-08. Defendant asserts that plaintiff lacks standing to bring the G-III claim because defendant’s antitrust violation was not the proximate cause of the injury to plaintiff. It says that, on the contrary, the proximate cause of plaintiffs injury was its inability to find a lessee for the G-III.
The defendant’s argument is without merit even though the record shows that plaintiff contemplated taking title to the G-III only if it could find a lessee. Plaintiffs financing for the G-III Purchase Agreement was conditioned by plaintiffs bank upon plaintiffs doing one of two things when the plane was ready for delivery; either: 1) selling the plane/purchase agreement to a third party; or 2) entering into an agreement to lease the plane to a third party and then taking title to the plane. Under either of these options, the defendant’s antitrust violation (which caused an overcharge in purchase price) would have been the proximate cause of plaintiffs injury. Under the first option plaintiff would suffer the injury because the amount of the overcharge would reduce plaintiffs profits (or increase plaintiffs losses) from the sale of the plane/purchase agreement. Under the second option, plaintiff would suffer injury because plaintiff would pay the full purchase price (including the overcharge) before taking title to the plane.
In sum, defendant’s antitrust violation caused an overcharge in the purchase price of the plane. That overcharge was incorporated into the purchase agreement signed by plaintiff. From the date plaintiff signed that agreement through the date the plane was delivered to a third party, subsequent to an assignment by plaintiff, it is not disputed that plaintiff remained obligated to pay the overcharge upon exercising either option. Thus, defendant’s proximate cause argument did not entitle defendant to summary judgment.
b. “Purchase” of the G-III
Defendant next asserts that plaintiff lacks standing to bring the G-III claim because plaintiff assigned the agreement and thus never “purchased” the G-III. Defendant’s argument seems to be predicated on the assumption that only a purchaser can have antitrust standing.
Almost fifty years ago, the Supreme Court rejected such an argument. See Mandeville Island Farms, Inc. v. American Crystal Sugar Co., 334 U.S. 219, 236, 68 S.Ct. 996, 1006, 92 L.Ed. 1328 (1948) (“The statute does not confine its protection to consumers, or to purchasers, or to competitors, or to sellers.... The Act is comprehensive in its terms and coverage, protecting all who are made victims of the forbidden practices by whomever they may be perpetrated.” (emphasis added)). On their face, the antitrust laws purport to provide a remedy to “[a]ny person who shall be injured in his business or property by reason of anything forbidden in the antitrust laws_” 15 U.S.C. § 15. Recent Supreme Court cases have espoused a narrower reading of the statutes’ coverage. See, e.g., Associated Gen. Contractors, 459 U.S. at 529 & n. 19, 103 S.Ct. at 904 & n. 19 (quoting Mandeville; rejecting argument that “statute is as broad as its words suggest”). Nevertheless, the Supreme Court has never intimated that only purchasers have standing.
In addition, even if this court accepted the view that standing should generally be limited to purchasers, defendant’s argument seeks to exalt form over substance. Admittedly, plaintiff assigned its rights in the plane and purchase agreement and never took title to the G-III. Thus, plaintiff was not a purchaser in the ordinary sense of that word. Nevertheless, plaintiff executed a purchase agreement and remained contractually bound to pay the G-III’s total purchase price up to and including the date of delivery. We believe in these circumstances that plaintiff’s continuing contractual obligation nullifies this objection to its standing and, thus, summary judgment was properly denied.
*431c. Assignment of the G-III Purchase Agreement
Defendant next argues that plaintiff lacks standing to bring this action because it unconditionally assigned its antitrust rights in January of 1984 when it transferred its interest in the G-III and purchase agreement to JB & A Aircraft, Inc. Under the terms of that assignment, plaintiff “[sold], assigned], transferred] and set over ... all of its rights, title and interest in and to the [G-III] and the Purchase Agreement_” (J.A. at 356). This action was commenced against defendant in June of 1985, eighteen months after the assignment.
In a pretrial ruling, the district court recognized that antitrust claims are assignable, but rejected the argument that plaintiff had assigned its antitrust claim in this case. It contrasted this case with one previously decided by our court which involved, in part, an express assignment of antitrust rights and noted that no “language in plaintiffs assignment ... so much as allude[d] to rights under the antitrust laws.” (J.A. at 58). The court stated: “On this record, the Court will not infer an assignment of plaintiffs Clayton Act rights.” The defendant takes issue with that ruling.
Under controlling federal law, as the district court recognized, antitrust claims are assignable. In re Fine Paper Litig., 632 F.2d 1081, 1090 (3rd Cir.1980). The critical question is whether the general assignment here encompassed plaintiffs federal antitrust claim despite the fact that it is not specifically identified in the assignment that transferred all of plaintiffs interest in the G-III and the purchase agreement.
In its separate opinion, the majority of this court holds that federal rather than state law controls the issue as to whether there has been an assignment of an antitrust claim and that such law requires specific reference thereto in the assignment to transfer such claim. The author of this opinion is dubi-tante as to the majority determination because he believes that the case for the application of state law rather than federal “common law” may be more compelling and thus dictate a contrary conclusion. However, since the vote of the majority constitutes the holding of this court, it follows that there is no merit to defendant’s argument that, because of the general assignment here, plaintiff lacked standing to maintain this antitrust action.

2. Refusal to Compel Production of Settlement Documents

In its brief on its cross appeal, defendant argues in a footnote that the “district court’s refusal to permit Cessna access to the settlement agreements relied upon by the court in its summary judgment holding is reversible error.”
The defendant’s argument is not clearly discernible. We will therefore first interpret it to be an attack on the court’s pretrial denial of defendant’s motion for summary judgment. We understand such an argument to be premised on defendant’s contention that the amount of the setoffs exceeded any reasonable potential verdict.
Even if one assumes that summary judgment would be appropriate in such a case, the short answer to this contention is that we cannot find in the record any application for the production of the settlement documents before the argument and decision on the summary judgment motion. Thus, given the record, defendant cannot rely on any such refusal as the basis for holding that the court’s ruling constituted error entitling it to a pretrial judgment. Nor is our conclusion changed because the court had in camera access to the settlement agreements.
Alternatively, if defendant’s footnote can be read to attack the denial by the court of defendant’s later formal pretrial motion for production of the settlement agreements, the answer is that had they been produced they would not, without more, have entitled defendant to summary judgment even assuming that the motion was timely. This is so because further evidentiary proceedings would have been necessary, at least with respect to the Falcon Jet settlement, before the court could possibly have determined that the settlement proceeds exceeded any potential ver-*432diet.2 Thus, defendant did not show that it was entitled to pretrial judgment.3

3. Exclusion of Certain Defense Evidence

Finally, defendant contends that the district court erred in its pretrial ruling on plaintiffs motion-in-limine that excluded evidence at trial tending to show that plaintiff resold the G-III Purchase Agreement. The district court ruled that such evidence was “irrelevant and inadmissible for the purpose of showing that plaintiff did not suffer the full amount of the alleged overcharge.” (J.Á. at 65). We review the district court’s ruling under an abuse of discretion standard. See Pfeiffer v. Marion Ctr. Area Sch. Dist. Bd. of Sch. Directors, 917 F.2d 779, 781 (3d Cir. 1990) (“[Rjelevance decisions are discretionary and reviewable only for abuse of discretion.”).
We have affirmed the district court’s conclusion that plaintiff had antitrust standing; We also agree with the district court that, because plaintiff was the proper party to bring this action, it had “a right to recover all damages for [the] overcharge, regardless of how much of the overcharge it actually ab-sorbed_” (J.A. at 63). Accord Illinois Brick Co. v. Illinois, 431 U.S. 720, 746, 97 S.Ct. 2061, 2075, 52 L.Ed.2d 707 (1977).. Thus, there was no abuse of discretion in excluding this evidence if offered to “prove that plaintiff [could not] recover as damages the entire amount of the overcharge.” (J.A. at 63).
The court therefore concludes that the various grounds asserted in defendant’s appeal lack merit.
B. Plaintiffs Appeal

1. The G-IV Purchase Agreement

Plaintiffs appeal first attacks the order of the district court granting defendant’s motion for summary judgment on plaintiffs claim arising out of its agreement to purchase the G-IV from GAC — the manufacturer of the G-IV jet aircraft and a codefendant in this ease. Our review is plenary.
It is not seriously disputed that the price specified in the G-IV Purchase Agreement may have included an overcharge caused by defendant’s antitrust violation. Pursuant to that purchase agreement, plaintiff made installment payments to GAC of approximately ten percent of the total purchase price. However, prior to the date on which the GIV would have been delivered (and the remaining ninety percent of the purchase price would have been, due), plaintiff settled its antitrust claims against GAC. As part of the GAC Settlement Agreement, plaintiff transferred all its right, title and interest in the G-IV and the G-IV Purchase Agreement back to GAC. • In return for its interest in the G-IV and the purchase agreement, plaintiff received a payment of $2,171,866. This amount exceeded plaintiffs ten percent down payment on the G-IV by over $800,000.4
Plaintiff argues that because the GAC Settlement Agreement refers to the transaction as a “sale” of plaintiffs interest to GAC rather than a “cancellation” of the purchase agreement, plaintiff is entitled to recover damages from defendant in the amount of any overcharge reflected in the G-IV Purchase Agreement.
*433Plaintiff, in our view, seeks to attach unwarranted significance to the words “cancellation” and “sale.” Whether the GAC Settlement Agreement is termed a cancellation or a sale, the substance of the transaction remains the same. Plaintiff was effectively released from any obligation under the G-IV Purchase Agreement prior to the date on which the plane would have been delivered and the bulk of the purchase price would have been due. In addition, plaintiff appears to have made a significant “profit” on the transaction.
The Supreme Court has cautioned against permitting “legality for antitrust purposes [to] turn on clever draftsmanship.” Simpson v. Union Oil Co., 377 U.S. 13, 24, 84 S.Ct. 1051, 1058, 12 L.Ed.2d 98 (1964). Otherwise, the antitrust laws could be circumvented “merely by clever manipulation of words, not by ... substance.” Id. at 22, 84 S.Ct. at 1057; cf. Commissioner v. Danielson, 378 F.2d 771, 774 (3d Cir.) (applying similar rule under the federal tax laws), cert. denied, 389 U.S. 858, 88 S.Ct. 94, 19 L.Ed.2d 123 (1967). The district court properly looked to the undisputed effect of the settlement agreement and concluded that plaintiff had received an amount that more than compensated it for its payment plus interest and thus it could not have suffered any overcharge or consequential damages.5 The district court correctly granted defendant’s motion for summary judgment on this claim.

2. The G-III Purchase Agreement

As previously noted, plaintiffs G-III claim went to trial and the jury rendered a verdict for plaintiff. Thereafter, the district court determined, based on a post-verdict motion, that the sums the plaintiff received from the other six manufacturers by way of settlements exceeded the amount of the jury verdict. In accordance with the governing law, it therefore properly entered judgment for defendant, unless it committed error in calculating the setoffs. See Baughman v. Cooper-Jarrett, Inc., 530 F.2d 529, 533 (3d Cir.), cert. denied, 429 U.S. 825, 97 S.Ct. 78, 50 L.Ed.2d 87 (1976).
Both plaintiff and defendant agree that the proper determination of damages' requires a two-part calculation. First, the court must treble the jury’s award. Second, the court must then set off any amounts received earlier as settlements of the antitrust claims involved in this case. See Baughman, 530 F.2d at 533; Flintkote Co. v. Lysfjord, 246 F.2d 368 (9th Cir.), cert. denied, 355 U.S. 835, 78 S.Ct. 54, 2 L.Ed.2d 46 (1957). The parties also agree that the district court correctly trebled the jury verdict of $997,500 to arrive at a total verdict of $2,992,500. Plaintiff argues, however, that the district court committed an error in arriving at the amount it received in settlement of its antitrust claims from the defendant Mitsubishi Aircraft International, Inc. (“Mitsubishi”). It was partly because of such error, says plaintiff, that the total setoff from the six settlements was in excess of the trebled verdict.
a. Mitsubishi Settlement
We address plaintiffs settlement with the defendant Mitsubishi, keeping in mind that the following facts are undisputed. Plaintiff ultimately executed two separate settlement documents with Mitsubishi. Pursuant to the First Mitsubishi Settlement, plaintiff was to receive: 1) $300,000 in cash; 2) one Mitsubishi Diamond II airplane for $2,600,000; and 3) options to purchase two additional Diamond II airplanes for $2,600,000 each. Mitsubishi represented to plaintiff that the market price for a Diamond II was approximately $3,200,000. The First Mitsubishi Settlement also obligated plaintiff to forfeit $75,000 of the $300,000 in cash if plaintiff did not purchase at least one Diamond II.
The First Mitsubishi Settlement contained a most favored nation clause under which plaintiff promised Mitsubishi that it would not settle its claims against any other defendant for less than a specified dollar amount. Despite the apparent value of the First Mitsubishi Settlement, the most favored nation *434clause stated in pertinent part: “The parties hereto stipulate that for purposes of this paragraph of this agreement only, and for no other purposes, this settlement has a present value of $400,000.00 for the benefit of the plaintifff ] and as a cost to Mitsubishi.” (J.A. at 823).
Subsequently, when plaintiff tried to sell its options on the Diamond II’s, it became aware that the market price for a Diamond II was actually $600,000 less than Mitsubishi had represented! Thus, plaintiff’s right/options to purchase Diamond II’s were worthless and the value of the Mitsubishi Settlement to plaintiff was reduced by approximately $1,800,000. Plaintiff contacted Mitsubishi and threatened, ■ inter alia, to rescind the First Mitsubishi Settlement and/or to sue Mitsubishi under Texas law for damages for misrepresentation. Although plaintiff never formally revoked the First Mitsubishi Settlement, ultimately Mitsubishi paid plaintiff $1,800,000 in cash and plaintiff and Mitsubishi signed the Second Mitsubishi Settlement covering all claims between the parties (including the earlier antitrust claims).
The basic issue presented is whether, under the undisputed facts above, the district court was entitled to include the $1,800,000 in calculating the Mitsubishi set-off.6 Plaintiff, relying largely on the most favored nation clause, says that the amount of the setoff should be no more than $400,-' 000. It notes that it never formally revoked the first settlement and argues that the $1,800,000 in cash was received in settlement of a potential state law fraud claim and not in partial settlement of plaintiff’s antitrust claim.
Momentarily passing over the fact that a most favored nation clause is generally included for the benefit of a settling defendant (rather than' a plaintiff), by its express terms the most favored nation clause in this case is inapplicable to the valuation of the settlement for purposes of calculating setoff. Even if we were to indulge in the unlikely assumption that plaintiff intended that the most favored nation clause be somehow applicable for setoff purposes, the $400,000 amount improperly fails to include the represented value of the options that plaintiff received. See Merola v. Atlantic Richfield Co., 515 F.2d 165, 172 (3d Cir.1975) (discussing valuation of antitrust settlement for purposes of attorneys’ fees; “[W]here the benefit [from a settlement] is in non-monetary form, the district court must bring an informed economic judgment to bear in assessing its value. If probative evidence of the monetary value of such a benefit is available, it should of course be used.”). As other courts have recognized, the value of options received in an antitrust settlement must be considered when valuing that settlement, at least where the plaintiff intends to exercise those options. See Basile v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 640 F.Supp. 697 (S.D.Ohio 1986); see also Bal Theatre Corp. v. Paramount Film Distrib. Corp., 206 F.Supp. 708, 714 (N.D.Cal.1962) (recognizing that in antitrust context, “ft]he rule ... seems to be that anything of value received should be set off in addition to the cash settlement”).
It is true that courts have adopted the parties’ valuation of their settlement, provided the record supported that valuation. In this case, however, we think the record supports the district court’s finding that the $1,800,000 received in the second settlement was properly set off. The fact that plaintiff threatened to sue Mitsubishi for fraud does not alter the reality that the second settlement proceeds were part of the true value of the original settlement.7 Any other ap*435proach to the second settlement would do violence to the equitable principle that one who has recovered from one coconspirator may. not. recover the same-item of damage from another conspirator. Baughman, 530 F.2d at 533.
Finally, we do not consider that the affidavit of Mitsubishi’s in-hoúse counsel, Yukihisa Hotta, creates a disputed issue of material fact. Mr. Hotta stated that the $1,800,000 “represented threatened single damages under the Texas [fraud] statute,...” (J.A! at 913).8 Plaintiff says this representation is unchallenged. Nevertheless, it amounts to no more than a mathematical truism. The pertinent question is not what the $1,800,000 may have “represented”, but rather, what claim or claims it was in fact paid to settle. By the terms of the Second Mitsubishi Settlement, the $1,800,000 was paid to settle all claims between the parties — including the antitrust claims. In addition, we note that Mr. Hotta’s affidavit' refers to “threatened single damages” of $1,800,000. The amount of these threatened damages was simply the amount plaintiff believed it was defrauded in the First Mitsubishi Settlement.
The district court ruled that the total amount of this settlement set off from the jury award should be $2,025,000 rather than the $400,000 specified in the most favored nation clause of the first settlement agreement. Thus, whether presenting an issue of law or ultimate fact, we conclude that the district court committed no error in including the amount of the second settlement in the setoff calculation. In so concluding, we reiterate that neither in the district court nor on appeal does plaintiff challenge the district court’s right to resolve the merits of this issue on the record before it.
b. Application Of Total Amounts of All Settlements To Verdict on G-III
The amount of the total Mitsubishi Settlement when combined with the other five settlements exceeded the trebled amount of the jury verdict and thus seemingly dictated a judgment for defendant. However, plaintiff argues that the district court erred in refusing to allocate the proceeds received from the settlements among the three claims originally at issue in this lawsuit. It emphasizes that the settlements occurred prior to the date the district court granted summary judgment on two of the claims.
The allocation issue is important because, if meritorious, the so-called Falcon Jet settlement aside,9 it would mean that the aggregate amounts of the setoffs would only partially cover the amount of the jury verdict and would thus require that the judgment for defendant be vacated. In refusing to make the allocations sought by plaintiff, the district court seems to have relied primarily on its conclusion that such an allocation would have been “irreconcilable with the outcome of this case” because “[t]wo of the three claims did not survive summary judgment.” (J.A. at 81). While the district court also relied on the “equities,” we need not reach that ground here.
We are not persuaded that hindsight evaluation of a general settlement of claims based on a subsequent determination of their relative merits as against a non-settling defendant should be dispositive of their settlement values. After all, the incentive to settle typically flows from uncertainty as to the outcome. But our disagreement with the hindsight approach here does not end the matter.
*436None of the six settlement instruments here purported to allocate the settlement proceeds among the three common claims asserted against all defendants on a joint-liability basis. Plaintiff, nevertheless, asserts ed in the district court as it does here that each settlement sum should be allocated for setoff purposes among the three claims, in certain percentages, based on the purchase prices of the three planes in question. Thus, in plaintiffs view, only 30 percent of each of the six settlements should be set off against the verdict, because of the relationship of the base price of the G-III to the total of the base prices of all three planes. Nevertheless, such an allocation, in and of itself, would have no inexorable relationship to the litigation value the settling parties attached to each claim when all were still viable. We therefore agree with the district court that such an approach is not acceptable here and that Baughman does not dictate otherwise. See Baughman, 530 F.2d 529.
Plaintiff next argues that the district court should have held an evidentiary hearing to determine a “fair” allocation of the claims for each of the six settlements. Determining after the fact how parties to a general settlement valued various claims in arriving at their settlement is inherently difficult. Consequently, such valuations would be unlikely to represent precisely what factors each party weighed and how it valued them in reaching the settlement. To add to the uncertainty, the settling defendants would ordinarily have no interest in how the proceeds were allocated among the various claims. On the other hand, the plaintiff would have a real interest in aggrandizing by hindsight the amounts attributable to the claims now known to have been decided in favor of the defendant.
Given the foregoing considerations, we conclude that where a plaintiff executes a general settlement instrument which settles multiple claims with a defendant, but a non-settling defendant is not a party to that agreement, the non-settling defendant need show only that the plaintiff settled a claim on which the non-settling defendant was found liable at trial. If the defendant makes this showing, the burden then shifts to the plaintiff to prove that, under the terms of its agreement with the settling defendant, the settlement or part thereof did not represent damages arising under the same theory of liability as those forming the basis for the jury award. The view we adopt is consistent with the rule that a settling plaintiff is entitled to only one full recovery while at the same time it protects the plaintiff from the application of amounts received in settlement of unrelated claims.
We note that our conclusion is in substantial agreement with the position of the Court of Appeals for the Tenth Circuit, albeit in a federal securities law context. See U.S. Indus., Inc. v. Touche Ross & Co., 854 F.2d 1223, 1262-63 (10th Cir.1988). Nor does the rule we adopt do a disservice to the antitrust enforcement scheme. This rule does not deter a plaintiff from incorporating a good-faith allocation of the settlement proceeds among multiple claims. What it does do is prevent a plaintiff from waiting “for the jury’s verdict to allocate the settlement in a way that reduces the remaining defendants’ credit.” McDermott, Inc. v. Clyde Iron, 979 F.2d 1068, 1080 (5th Cir.1992). To the extent other circuits can be said to have taken a different position, e.g., I.T.O. Corp. v. Sellman, 967 F.2d 971 (4th Cir.1992), we conclude that their rulings do not fully serve the purposes of meaningful predictability and certainty. Thus, we find no error in the refusal of the district court to allocate the amounts of the settlements of the six code-fendants among all three claims for setoff purposes.10

S. Refusal of District Court to Enter Judgment Promptly

The judgment was not entered in this case until four months after the jury verdict in order to first resolve the setoff issues. Plaintiff says the judgment should have been entered at once, thereby starting interest to run. The contention is based on the assump*437tion that the judgment would be modified. Since we have not done so, the issue is academic.
III. CONCLUSION
The judgment of the district court will be affirmed as to the appeals at Nos. 91-5932 and 91-5965.

. Plaintiff enters into purchase agreements with manufacturers years in advance of the date on which the planes will be ready for delivery. In that sense plaintiff is a consumer. In addition, however, plaintiff routinely sells its interest in these planes/purchase agreements shortly before the planes are ready for delivery. Thus, in some instances plaintiff is competing with the manufacturer who is also selling another such product, at the same time, to the same consumers.


.Plaintiff brought a separate action against the Falcon Jet Corporation, a manufacturer of business jet aircraft that is not a party to this suit. The Falcon Jet litigation involved, in part, the same price fixing conspiracy. The Falcon Jet Settlement contained an express allocation of the monies received among claims and attorneys' fees. Only $1 was allocated to the category of "all other claims” which included the antitrust claims arising out of the price fixing conspiracy. Defendant argues that the $1 allocation was made in bad faith and that a substantially greater portion of the settlement should be set off from the jury’s verdict in this suit.


. Although not specifically headed in its briefs, defendant also argues that the district court should have granted its post trial motion for , judgment nunc pro tunc dismissing the complaint on the ground that the trebled jury verdict was wholly setoff by the amounts received by plaintiff in the prior settlements. We cannot find that the district court erred in declining to grant this relief post-trial. We so conclude because, as we have held, defendant was not entitled to pretrial judgment.


. Plaintiff also received an additional $400,000 in settlement of any antitrust claims it might have had against GAC.


. Plaintiff attempts to bolster its argument by asserting that it would never have agreed to cancel the purchase agreement because such a cancellation would have resulted in the loss of a $1,000,000 tax deduction. This argument was not raised before the district court and we decline to address it. See Knop v. McMahan, 872 F.2d 1132, 1143 n. 20 (3rd Cir.1989).


. The parties do not explicitly contend that the resolution of this issue requires us to determine whether federal or state law applies. In either event, we think that the same considerations of preventing duplicative recovery would obtain. See Restatement (Second) of Torts § 885(3) (1979).


. As the district court stated:
The Second Mitsubishi Settlement Agreement, although releasing Mitsubishi from any claims that could have arisen out of the options in the First Mitsubishi Settlement Agreement, also releases it from causes of action "specifically including but not limited to all causes of action pleaded or that could have been pleaded or asserted in” this action. Plaintifff] [has] not explained this language away. Nor [has it] explained away the fact that.... the approximate value of each of plaintiff[’s] three options ... was $600,000. The amount of cash transferred in the second Mitsubishi settlement thus *435demonstrates the value of the options conveyed in the first Mitsubishi settlement.
(citation omitted).


. Mr. Hotta’s affidavit states, in pertinent part:
(3) The claims threatened by Gulfstream III Associates, Inc. and Gulfstream IV Associates, Inc. in the fall of 1986 related to alleged misrepresentations pertaining to the term of sale of a Diamond II aircraft and an option to purchase two additional Diamond II aircraft. The claims were threatened under the Texas Deceptive Trade Practices Act and were viewed as serious claims by myself and Mitsubishi’s outside counsel, the law firm of Fulbright & Jaworski.
(4) Mitsubishi denied liability, but agreed to settle these claims in December, 1986 for $1.8 million, which represented threatened single damages under the Texas statute, which provides for treble damages plus attorneys' fees.
(J.A. at 913)'


. See supra note 2.


. Because we have affirmed the judgment here, it is unnecessary to consider on these appeals whether, as defendant asserts, all or some part of the settlement in the Falcon Jet litigation should also have been set off against the verdict. See supra note 2.